Citation Nr: 0514360	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-18 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1999 and September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied service 
connection for bilateral knee disability.  In October 2002 
the Board remanded the case for further evidentiary 
development.


FINDINGS OF FACT

The veteran did not have a bilateral knee disorder during 
active service and his current bilateral knee disorder is not 
related to active service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral knee disorder.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2001, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in January 2005.  The basic elements for a service 
connection for bilateral knee disability have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in April 2001 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  In 
addition, in a letter dated in June 2004, the RO asked the 
veteran to "provide any evidence relevant to [the] claim."  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  Private medical records have been 
associated with the file.  The Board notes that the RO 
requested that the veteran send any evidence associated with 
the claim.  The veteran did not send any additional 
information.  In addition, the RO requested all service 
medical records or alternative records pertaining to 
treatment for a bilateral knee disorder to include any 
records form the Marshall Islands, from the National 
Personnel Records Center.  However, the RO received a 
negative response.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

An April 1957 physical examination for purposes of entering 
the service noted the veteran's lower extremities as normal.  
Service medical records are negative for any treatment for 
knee problems.  A February 1961 physical for purposes of 
separating from service show the veteran's lower extremities 
as normal.  

A letter dated in August 1994 from Dr. T. Macha, M.D., states 
that the veteran had approximately one year of history of 
bilateral knee pain.  The letter further notes that the 
veteran complained of pain on both knees and related the 
problem to prolonged driving of a log truck.  The veteran 
reported no prior knee problems.  The letter noted a 
diagnosis of patellofemural pain secondary to prolonged 
sitting.  At the time, the veteran was working as a truck 
driver.  

Private medical records dated between August 1994 and June 
1996 from the McKenzie Orthopedic Group show that the veteran 
received treatment for bilateral patellofemoral knee pain 
associated with prolonged seating.  

Private medical records dated in February 1996 from Dr. N. 
Kuller, M.D. of the Cottage Grove Healthcare Community, note 
the veteran had an industrial injury to his knees in June 
1994.  The record further notes that the veteran stated that 
that he felt his knees had been progressively injured by his 
work as a log truck driver.  

A letter from Dr. Kuller M.D., dated in February 1996 notes a 
diagnosis of chondromalacia of both knees secondary to 
industrial overuse with associated patellar tilt.  Medical 
records from the same doctor dated in March 1996 note a 
diagnosis of chondromalacia secondary to the veteran's 
industrial injury.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis

The veteran has asserted that his current bilateral knee 
disorder started in service during boot camp when his knees 
swelled up.  However, the first diagnosis of record of a 
bilateral knee disability was made in August 1994, over 33 
years after active service.  While the veteran has asserted 
that his knee problems started in boot camp, he is not 
competent to state etiology of his current knee disorder, nor 
is he competent to relate it to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Furthermore, private 
medical records show that the veteran himself stated he had 
not had knee problems until his industrial injury in June 
1994.  Also, the competent medical evidence does not relate 
the diagnosis of bilateral knee disability to active service.

The evidence supporting the veteran's claim is his own 
assertion of in-service swelling of his knees, and the 
evidence showing that he currently has chondromalacia of both 
knees.  The evidence against the veteran's claim is that 
there is no record of a chronic disorder during service or 
within the first post-service year.  The service medical 
records were silent for knee defects and the separation 
examination was normal.  There is no competent medical 
evidence relating the current disorder to service.  
Specifically, there is a lack of any documentation in the 
veteran's post-service medical records that he complained of 
having had knee problems since active service, was treated 
for knee problems prior to 1994, or was diagnosed as having a 
bilateral knee disorder prior to 1994, over 33 years after 
active service.  Equally important, when the veteran sought 
treatment in the 1990s, he related a remote post service 
onset of symptoms.  The veteran's statements for treatment 
purposes are far more probative than his recent assertions in 
support of a claim for benefits. 

In summary, the evidence shows that the veteran did not have 
chondromalacia or any other bilateral knee disorder during 
active service, and that his current knee disorder is not 
related to active service.  Accordingly, the Board concludes 
that a bilateral knee disorder was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

ORDER

Service connection for a bilateral knee disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


